Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Kingsway Announces Executive Management Changes in Canada TORONTO, April 3 /CNW/ - Kingsway Financial Services Inc. (TSX:KFS, NYSE:KFS) today announced executive management changes in Canada stemming from the Company's previously announced strategic transformation initiative. Kingsway has appointed Serge Lavoie President and CEO of its business in Canada, reporting to Colin Simpson, Senior Vice-President and Chief Operating Officer. This move follows the announcement in early February that the Company would be consolidating Kingsway Financial's operations in Canada into a single operating unit as part of a strategic transformation initiative focused on returning the Company to profitability and restoring shareholder value.
